Citation Nr: 1613881	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-28 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis with limitation of flexion.

3.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis with limitation of extension.

4.  Entitlement to an evaluation in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to June 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In January 2015, the Board remanded the case for additional development, and the claims have now been returned to the Board for further appellate action.

The record before the Board consists of electronic files records within Virtual VA and the Veterans Benefits Management System.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

Throughout the period of the claims, the Veteran's left knee disability has not been productive of limitation of flexion to less than 45 degrees, limitation of extension to more than 5 degrees, or recurrent subluxation or lateral instability that more nearly approximates moderate than slight.



CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left knee arthritis based on a limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2015).

2.  The criteria for a disability rating in excess of 10 percent for left knee arthritis with limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2015).

3.  The criteria for a disability rating in excess of 10 percent for left knee instability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in an April 2008 letter, prior to the rating decision on appeal.

The record also reflects that the Veteran's service treatment records and post-service medical records have been obtained.  As directed by the January 2015 remand, VA has obtained the Veteran's updated medical records.  The Veteran was also afforded VA examinations to assess the severity of his service-connected left knee, with the most recent occurring in October 2015.  The Board finds the examination reports to be adequate for adjudication purposes.  Thus, the Board finds the originating agency substantially complied with the January 2015 remand directives.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims.	

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to 5 degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a , Plate II.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected left knee disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

By way of history, the RO awarded service connection for the Veteran's left knee in a September 1998 rating decision and assigned a 10 percent rating for left knee arthritis based on a limitation of flexion(Diagnostic Code 5260).  The RO assigned a separate 10 percent rating for instability of the left knee in a February 2006 rating decision.  In January 2008, the Veteran filed the claims currently on appeal seeking ratings higher than 10 percent for the manifestations of his service-connected left knee disability.  Thereafter, in an October 2012 rating decision, the RO assigned a separate 10 percent rating for a limitation of extension of the left knee, effective from the date of the Veteran's increased rating claim.  This did not satisfy the Veteran's appeal.   

In response to his increased rating claim, the Veteran underwent a VA examination in June 2008.  He reported experiencing weakness, stiffness, swelling, occasional redness, instability, and intermittent pain in his left knee.  Reportedly, his left knee gave way approximately once or twice a week.  Additional symptoms included fatigability, lack of endurance, and pain with bending of the joint.  Flare ups, manifested by increased left knee pain, occurred twice a week and were typically brought on by overexertion, walking approximately two blocks, navigating stairs, or bending.  He reported limitation of his overall functioning during a flare up in that he was unable to bend his left knee very well, and he further stated he was no longer able to exercise or participate in sports.  The Veteran denied ongoing locking of the knee or a history of dislocation or recurrent subluxation.  

On the physical examination, the Veteran walked with a slow and deliberate gait.  The examiner noted the presence of a 17 cm by 1 cm scar on the left knee that was hypopigmented and without signs of inflammation or pain.  The Veteran demonstrated full extension of the left knee to zero degrees and left knee flexion to 130 degrees, with pain beginning at 130 degrees.  Repetitive use testing resulted in increased left knee pain but no additional limitation of his range of motion.  Lachman, McMurray, drawers, varus, and valgus testing were negative.  The examiner noted the Veteran experienced frequent giving way episodes.  The X-ray examination revealed degenerative arthritis.  Based on these findings, the examiner characterized the left knee disability as moderate in severity.

During a July 2011 VA joints examination, the Veteran reported having chronic left knee pain that was aggravated by walking distances from two blocks to a half mile, standing more than an hour, and navigating stairs.  He further reported an occasional feeling of instability or giving way of the left knee with walking, which occurred several times a day.  The Veteran voiced additional symptoms of constant pain, stiffness, and swelling of his left knee.  Reportedly, his symptoms worsened with changes in the weather, but he denied episodes of acute flare ups.  The Veteran used a brace and occasionally used a cane due to his left knee.  On examination, there was no abnormality on inspection or palpation of the joint.  Left knee range of motion was from zero to 130.  The Veteran performed repetitive motions of the left knee and showed no evidence of worsening pain, fatigability, lack of endurance, or incoordination.  McMurray's and Lachman signs were negative, and there was no knocking or crepitus noted.  The examiner indicated an inability to comment as to the severity of the Veteran's left knee instability or subluxation without resorting to mere speculation, as recent subluxation or dislocation had not been reported.  The examination further revealed a well-healed, 13 inch long scar on the left knee.  The examiner described the scar as superficial, painless, nontender, and without hypertrophy, keloid, or edema.  The scar did not result in limitation of motion.  

The Veteran most recently underwent a VA examination to assess the severity of his left knee disability in October 2015.  He reported that he continued to have daily left knee pain.  On the physical examination, the Veteran's left knee range of motion was from zero to 130 degrees.  Pain was noted with flexion of the knee, but did not result in any functional loss.  Repetitive use testing did not reveal additional functional loss or limitation of motion.  Crepitus was noted, and there was no evidence of tenderness or pain on palpation of the knee.  Joint stability testing for the left knee was normal on the examination, and the examiner noted the Veteran's history of slight lateral instability of the joint.  There was no finding of a meniscus condition.  No other pertinent physical findings were noted.  

VA treatment records reflect findings consistent with those shown on the VA examinations.  

Based on the above, disability ratings higher than 10 percent are not warranted at any time for the left knee based on limitation of motion.  To warrant a higher rating based on limitation of flexion, the limitation must more nearly approximate limitation to 30 degrees than limitation to 45 degrees.  To warrant a higher rating based on limitation of extension, the limitation must more nearly approximate limitation to 15 degrees than limitation to 10 degrees.  As set forth above, the Veteran has not been found to have limitation of flexion to less than 130 degrees, and has demonstrated normal knee extension to zero degrees.  Thus, even considering all disability factors, his left knee disability does not warrant a rating in excess of 10 percent for limitation of flexion or limitation of extension.

Similarly, the Board finds that a disability rating higher than 10 percent is not warranted for the Veteran's left knee instability under Diagnostic Code 5257.  The Board acknowledges the Veteran's reports of instability or giving way of the knee, reported to occur as frequently as daily.  However, the objective medical evidence fails to confirm the presence of more than slight instability or subluxation.  Indeed, all of the tests for instability during the period of the claim were negative.  The most recent October 2015 examiner described the Veteran's lateral instability as slight.  Therefore, the Board concludes that the preponderance of the evidence establishes that the instability more nearly approximates slight than moderate and therefore warrants the assigned rating of 10 percent.

The objective evidence also reflects that the Veteran has a surgical scar on his left knee.  Thus, the Board has considered whether the Veteran is entitled to a separate compensable rating for the surgical scar on his left knee, but finds that he is not.  During the pendency of the appeal, the criteria for rating scars were amended for applications received on or after October 23, 2008. 73 Fed. Reg. 54708 (Sep. 23, 2008).  The Veteran's claim for an increased rating was filed in January 2008, before the new scar regulatory criteria became effective, such that the former rating criteria apply here.  Pertinent skin disability criteria provide that a compensable disability rating is warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters) (Diagnostic Code 7801); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater (Diagnostic Code 7802); for an unstable, superficial scar (Diagnostic Code 7803); for a superficial scar that is painful on examination (Diagnostic Code 7804); or for a scar that causes limitation of function of the affected part (Diagnostic Code 7805).  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).

Notably, the June 2008 and July 2011 examinations revealed a left knee scar, but did not show that the scar was unstable or painful.  These examinations did not show that the scar covered an area greater than 39 square cm.  There is no indication from the clinical examinations that the scar causes limitation of function of the affected part.  Moreover, limitation of motion is already considered in evaluating the overall left knee disability.  Therefore, the Veteran's left knee scar does not warrant a compensable rating under any of the provisions of Diagnostic Codes 7801 to 7805.

The Board has considered whether there is any other schedular basis for granting this appeal but has found none.  

In reaching the above determination, the Board has considered the Veteran's reports regarding the severity of his left knee symptomatology.  While he is competent to report that his left knee disability is worse than presently evaluated, whether a disability is sufficient to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination.  Although the Veteran might believe that he meets the criteria for higher disability ratings, for the reasons explained above the Board has determined that higher ratings are not warranted.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question have the disabilities warranted ratings higher than the ratings discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the disabling manifestations of the Veteran's left knee disability are contemplated by the schedular criteria, and higher ratings are authorized for greater impairment.  Therefore, the Board has determined that referral of the case for extra-schedular consideration is not in order.

Finally, as the Veteran has not contended and the evidence does not suggest that his disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




ORDER

Entitlement to an evaluation higher than 10 percent for arthritis of the left knee with limitation of flexion is denied.  

Entitlement to an evaluation higher than 10 percent for arthritis of the left knee with limitation of extension is denied.

Entitlement to an evaluation higher than 10 percent for left knee instability is denied.


REMAND

Additional development is needed with respect to the remaining claim on appeal.

As directed by the January 2015 remand, the Veteran was afforded a VA examination in October 2015 in order to ascertain the etiology of his current right knee disorder.  The examiner opined that the Veteran's right knee degenerative joint disease is less likely than not etiologically related to service and rationalized that the Veteran sustained a patellar tendon tear in 2005 due to a work-related injury.  Regarding the claim of aggravation, the examiner opined that the right knee disorder is less likely than not proximately due to or aggravated by the service-connected left knee disability.  As the basis for this opinion, the examiner stated that the Veteran's degenerative joint disease is due to age-related changes and that his diagnosis is based on the normal pathophysiology of his 2005 knee injury.  However, this opinion does not adequately consider or reconcile other medical evidence indicating a possible causation relationship between the right knee and  service-connected left knee disability, namely an April 2008 favorable VA opinion and a private examiner's February 2004 comment that the Veteran's favoring of his left knee caused additional strain and deterioration on his right knee.  Thus, the October 2015 opinion is inadequate because it is not based on a thorough and accurate review of all evidence pertinent to the claim.  

The Board further highlights that the October 2015 VA examination report does not comply with the prior January 2015 remand directives in that the October 2015 examiner merely noted review of the prior April 2008 and July 2011 VA examination reports, but did not discuss the etiological opinions contained therein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In order to correct the deficiencies with the October 2015 VA examination report and opinion, a remand of this claim is needed in order to obtain an adequate opinion.

While on remand, the RO or the Appeals Management Center (AMC) must undertake appropriate development to obtain any outstanding VA records and private medical records that are pertinent to the claim. 

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate action to obtain all outstanding VA and private medical records pertinent to the right knee disorder claim. 

2.  Then, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise, other than the October 2015 examiner, to determine whether the Veteran's current right knee degenerative joint disease is related to his service-connected left knee disability.  The Veteran need not be reexamined, unless the physician providing the requested opinion determines that an additional examination is needed.

Based upon the review of the Veteran's pertinent history, the physician should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's diagnosed right knee disorder was caused or permanently worsened by his service-connected left knee disability.  In providing the requested opinion, the physician must consider and discuss the Veteran's statements regarding the onset and progression of his pertinent symptomatology and assume he is a reliable historian.

The physician must also acknowledge and discuss the February 2004 private examiner's comments regarding the relationship between the Veteran's right and left knees, as well as the April 2008 and October 2015 VA examination reports/medical opinions.  The physician must reconcile any conflicting medical opinions of record.

The rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC must readjudicate the claim for service connection for a right knee disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


